



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Edwards, 2012
    ONCA 882

DATE: 20121213

DOCKET: C54673

Goudge, Rouleau JJ.A. and Ray J. (
ad hoc
)

BETWEEN

Her Majesty the Queen

Respondent

and

Ian Edwards

Appellant

Richard A. Fedorowicz, for the appellant

Beverly J. Wilton, for the respondent

Heard and released orally: November 30, 2012

On appeal from the conviction entered on April 21, 2011
    by Justice B. Wein of the Superior Court of Justice.

ENDORSEMENT

[1]

In our view, the appeal must be allowed. The trial judge relied on
    hearsay in reaching the conclusion that the appellant had knowledge of the
    contents of the package. The Crown concedes that she erred in doing so. This
    constituted an important part of her reasoning both at paras. 22 and 28 of her
    reasons. The proviso cannot therefore be applied to maintain this conviction.

[2]

This said, however, there was other evidence that might be sufficient to
    sustain a conviction. As a result, we do not conclude that the verdict is
    unreasonable.

[3]

In conclusion, therefore, the appeal is allowed and a new trial is
    ordered.

S.T. Goudge J.A.

Paul
    Rouleau J.A.

T. Ray J. (ad hoc)


